Order entered August 30, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00299-CR

                      KENNETH ALLEMAN MIDGLEY, II, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82836-2017

                                             ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the August

13, 2019 Anders brief filed by appellate counsel. Accordingly, we ORDER appellate counsel

Maria Tsao Tu to provide appellant with copies of the clerk’s and reporter’s records. We further

ORDER Ms. Tu to provide this Court, within THIRTY DAYS of the date of this order, with

written verification that the record has been sent to appellant.

       Appellant’s pro se response is due by November 1, 2019.

       We DIRECT the Clerk to send copies of this order to the Honorable Raymond Wheless,

Presiding Judge, 366th Judicial District Court; Antoinette Varela, court reporter, 366th Judiical

District Court; Lynne Finley, Collin County District Clerk; Maria Tsao Tu; and the Collin

County District Attorney’s Office.
      We DIRECT the Clerk to send a copy of this order, by first class mail, to Kenneth

Alleman Midgley II, TDCJ #02252631, Allred Unit, 2101 FM 369 North, Iowa Park, TX 76367.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE